Filed 7/30/14 In re J.B. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re J.B., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                 C074754

                   Plaintiff and Respondent,                                    (Super. Ct. No. JV129980)

         v.

J.B.,

                   Defendant and Appellant.

         The minor J.B. appeals from the trial court’s order continuing him as a ward of the
court and committing him to a placement facility after finding he violated probation. The
minor contends insufficient evidence supports the trial court’s finding he violated
probation. We conclude substantial evidence supports the probation violation and affirm
the judgment.




                                                             1
                        FACTS AND PROCEDURAL HISTORY
       In October 2010, the minor (DOB: November 1996) was declared a ward under
Welfare and Institutions Code section 6021 after he admitted felony violations of Penal
Code section 487 (grand theft) and Health and Safety Code section 11350 (possession of
a controlled substance) in two separately filed petitions. The court released the minor to
his mother’s custody.
       In January 2012, the minor was continued as a ward after he admitted a
misdemeanor violation of Penal Code section 148.9 (providing false information to an
officer). The court released the minor to his mother’s custody.
       A fourth petition filed July 19, 2013, pursuant to section 602 alleged the minor
unlawfully possessed a concealable firearm (Pen. Code, § 29610) and unlawfully
possessed a firearm without the manufacturer’s identification mark, a misdemeanor (Pen.
Code, § 23920), and he was a prohibited person in possession of a firearm (Pen. Code,
§ 29815, subd. (a)).
       On the same day, a notice of hearing on a violation of probation was filed pursuant
to section 777 alleging the minor possessed or controlled a dangerous weapon or he had
knowingly remained in a building where a person unlawfully had a dangerous weapon, in
violation of condition number 5 (count one),2 he failed to keep the probation officer
informed of his location and telephone number, in violation of condition number 13(c)
(count two), and he failed to be at the home of the person who had custody of him
between 10:00 p.m. and 6:00 a.m., in violation of condition number 13(i) (count three).


1      Undesignated statutory references are to the Welfare and Institutions Code.
2       Condition 5 provided: “Not own or have any dangerous or deadly weapons in his
possession nor knowingly remain in any building or vehicle where any person unlawfully
has such a weapon nor knowingly remain in the presence of any unlawfully armed
person, and not own or possess any item that a reasonable person would mistake for a
real firearm.”

                                             2
       On July 24, 2013, the trial court, on the People’s motion, dismissed the fourth
petition and the probation violations in counts two and three of the notice of hearing.
After a contested hearing on the probation violation alleged in count one of the notice of
hearing, the court found the allegation to be true. The facts adduced at the hearing are as
follows.
       About 1:00 p.m. on June 18, 2013, Officer Darby Lannom and other officers
conducted a search at 4320 12th Avenue where Officer Lannom believed the minor’s
mother lived. The minor’s mother was on searchable probation. No one was present
when the officers arrived. A search of the detached garage revealed dead marijuana
plants and, stacked in a corner, furniture, including a desk. A search of the top drawer of
the desk revealed a loaded .40-caliber semiautomatic handgun. The handgun was seized.
A search of the house revealed a digital scale, empty nine-millimeter ammunition boxes,
male clothing similar in size to the minor, baby items, some female clothing, a video
game, and a mattress.
       About 5:45 p.m. the same day, Officer Lannom returned to the house where he
found the minor and Deshon McDaniels, the homeowner, talking in front of the house.
The minor admitted he resided in the house, claimed he was the only one living in the
house, and he had lived there for three weeks. He also claimed he had paid rent to
McDaniels. The minor denied his mother lived in the house. The electrical utilities for
the house were in the name of the minor’s mother. The officer conducted another search
of the house and found the minor’s cell phone and his mother’s food stamp (EBT) card.
       The officer read the minor his rights pursuant to Miranda3 and told the minor
some “illegal items” had been found in the house. The officer intentionally did not
mention the handgun because he wanted to see if the minor admitted knowledge of the




3      Miranda v. Arizona (1996) 384 U.S. [16 L.Ed.2d 694].

                                             3
gun. The minor then stated on his own he did not know anything about the gun in the
garage, disclaiming ownership of the gun, and denying any knowledge of the owner of
the gun. When confronted with the fact the minor had mentioned the gun on his own, the
minor changed his demeanor, appearing to recognize he had made a mistake in admitting
knowledge of the presence of the gun. The minor did not reveal to whom the gun
belonged. The minor claimed he never touched the gun.
       McDaniels testified he owned the house that was searched, and during June 2013
the minor had rented the property. McDaniels did not have a written agreement with the
minor. McDaniels explained the minor’s brother had been living at the house and, when
he moved out in May 2013, the minor took over the property and gave $400 in cash to
McDaniels. McDaniels had never rented the property to the minor’s mother. McDaniels
noted the house had a detached garage with a driveway on the left leading to the garage.
       The trial court took judicial notice of special condition number 5 and found the
violation of probation to be true. At a subsequent hearing, the court ordered the minor
continued as a ward of the court and committed him to a “Level A” placement facility.
                                       DISCUSSION
       Section 777 provides in relevant part: “An order changing or modifying a
previous order by removing a minor from the physical custody of a parent . . . shall be
made only after a noticed hearing. [¶] (a) The notice shall be made as follows: [¶] . . .
[¶] (2) By the probation officer or the prosecuting attorney if the minor is a court ward
or probationer under Section 602 in the original matter and the notice alleges a violation
of a condition of probation not amounting to a crime. The notice shall contain a concise
statement of facts sufficient to support this conclusion. [¶] . . . [¶] (c) The facts alleged
in the notice shall be established by a preponderance of the evidence at a hearing to
change, modify, or set aside a previous order.” In re Eddie M. (2003) 31 Cal.4th 480
(Eddie M.) held section 777 may be used for all probation violations, including those in
which the conduct that constitutes the violation amounts to a crime. (Id. at p. 502.)

                                              4
       A trial court has very broad discretion in determining a probation violation, and
only in an extreme case should we interfere with the discretion of the trial court.
(Eddie M., supra, 31 Cal.4th at pp. 505-506; People v. Rodriguez (1990) 51 Cal.3d 437,
443.) On appeal, we consider “whether, upon review of the entire record, there is
substantial evidence of solid value, contradicted or uncontradicted, which will support the
trial court’s decision[,] . . . giv[ing] great deference to the trial court and resolv[ing] all
inferences and intendments in favor of the judgment. Similarly, all conflicting evidence
will be resolved in favor of the decision.” (People v. Kurey (2001) 88 Cal.App.4th 840,
848-849, fns. omitted.)
       Here, the prosecution was required to prove by a preponderance of the evidence
that the minor either possessed the gun or knowingly remained in the home where
another person unlawfully possessed the gun. Substantial evidence supports the
conclusion the minor possessed the gun. Officers found the gun in the garage of the
house where the minor was living. The minor admitted living in the house that included
the garage and had paid rent that was confirmed by the homeowner. The minor claimed
he lived alone in the house. Inside the house, officers found the minor’s cell phone and
male clothing similar in size to the minor. The minor admitted knowing about the gun in
the garage. The record supports the conclusion the minor had dominion and control over
the property that included the garage where the gun was found. (People v. Jenkins (1979)
91 Cal.App.3d 579, 584.)
       Substantial evidence also supports the conclusion the minor knowingly remained
in the home where another person unlawfully possessed the gun. Again, the minor
admitted knowing about the gun in the garage. The minor remained in the house despite
knowing about the gun. Based on the officer’s testimony he had found “illegal” items
during the search and the gun was seized, the trial court could infer the gun was not
lawfully possessed.



                                                5
      In sum, we conclude the record supports the trial court’s finding the minor
violated probation.
                                       DISPOSITION
      The judgment is affirmed.



                                                      HOCH        , J.



We concur:



       HULL           , Acting P. J.



       MURRAY , J.




                                            6